      Case 2:20-cv-01022-KWR-KRS Document 16 Filed 12/23/20 Page 1 of 11




                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW MEXICO

CHAVEZ LAW OFFICES, PA,
a New Mexico corporation,

       Plaintiff,

vs.                                                No.    2:20-CV-01022-CG-KRS

ENRIQUE “KIKI” VIGIL, in his
official capacity as Sheriff of Doña
Ana County, BOARD OF COUNTY
COMMISSIONERS OF DOÑA ANA
COUNTY, JULIA BROWN, individually
and in her official capacity as Doña Ana
County Manager, FERNANDO MACIAS,
individually and in his official capacity as
Doña Ana County Manager,

       Defendants.

   RESPONSE TO DEFENDANTS’ MOTION TO DISMISS CLAIMS
PURSUANT TO FED. R. CIV. P. 12(B)(6) AND MOTION FOR LEAVE TO
                    AMEND COMPLAINT
       CHAVEZ LAW OFFICES, P.A., by and through Gene N. Chavez, its

attorney, hereby respectfully responds to the Motion to Dismiss Claims Pursuant to

Fed. R. Civ. P. 12(B)(6) filed herein by the Defendants.

                                    INTRODUCTION




          _____________________________________________________________________________________
RESPONSE TO 12(B)(6) MOTION AND MOTION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT
            CHAVEZ v. VIGIL, ET AL., USDCNM No. 2:20-cv-01022-KWR-KRS
                                           Page 1
     Case 2:20-cv-01022-KWR-KRS Document 16 Filed 12/23/20 Page 2 of 11




      THIS CASE ARISES from two (2) cases involving Motions for Temporary

Restraining Order, one brought by Defendant Julia Brown against Defendant

Enrique “Kiki” Vigil and one brought by Defendant Vigil against Defendant

Brown and others. Both cases involve matters that are intrinsically related to

Sheriff Vigil’s duties as Sheriff of Doña Ana County. In both cases, Defendant

Vigil was refused representation by the County and Defendant Brown and in one

case an order was entered by the Third Judicial District Court disqualifying, on

conflict of interest grounds, Doña Ana County Attorney Nelson Goodin from

representing or holding himself out as representing Sheriff Vigil. It is against this

background that Plaintiff provided legal representation in good faith to Sheriff

Vigil, and now seeks to recover unpaid attorney’s fees. Defendants seek to have

this suit dismissed, except for its federal count, citing the New Mexico Tort Claims

Act. For the reasons stated herein, this lawsuit survives Defendants challenge.

                   Motion for Leave to File Amended Complaint
When considering a motion to dismiss under Rule 12(b)(6), a court must “assume

the truth of all well-pleaded facts in the complaint, and draw all reasonable

inferences therefrom in the light most favorable to the plaintiff[].” Dias v. City and

Cnty. of Denver, 567 F.3d 1169, 1178 (10th Cir. 2009). A Complaint must allege

“a plausible claim for relief,” Id. That means it must contain factual allegations that

          _____________________________________________________________________________________
RESPONSE TO 12(B)(6) MOTION AND MOTION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT
            CHAVEZ v. VIGIL, ET AL., USDCNM No. 2:20-cv-01022-KWR-KRS
                                           Page 2
     Case 2:20-cv-01022-KWR-KRS Document 16 Filed 12/23/20 Page 3 of 11




“raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007). To be “plausible” an allegation need not be probable or even

likely provable. Id. at 556. Granting a motion to dismiss remains “a harsh remedy

which must be cautiously studied, not only to effectuate the spirit of the liberal

rules of pleading but also to protect the interests of justice.” Dias, 567 F.3d at

1178. “It is well-settled that the Federal Rules of Civil Procedure apply in federal

court, irrespective of the source of the subject matter jurisdiction, and irrespective

of whether the substantive law at issue is state or federal.” Kearns v. Ford Motor

Co., 567 F.3d 1120 (9th Cir. 2009).

      Thus, Defendants request for dismissal of the claims brought against

individual Defendants, in which they apply the “plausibility” standard is proper,

but, is a reasonable basis for Plaintiff’s request to amend. While Plaintiff does not

concede that its Complaint cannot meet the plausibility standard, it is a fact that the

Complaint was prepared for and filed in the Third Judicial District Court (New

Mexico). Despite the federal courts’ shift away from Notice Pleading standard,

New Mexico has repeatedly reaffirmed that it remains a Notice Pleading

jurisdiction. Rather than needlessly dispute whether a notice pleading Complaint

meets the Plausibility standard applicable in this Court, Plaintiff has added the

information it believes makes it inarguable that the proposed Amended Complaint,
          _____________________________________________________________________________________
RESPONSE TO 12(B)(6) MOTION AND MOTION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT
            CHAVEZ v. VIGIL, ET AL., USDCNM No. 2:20-cv-01022-KWR-KRS
                                           Page 3
     Case 2:20-cv-01022-KWR-KRS Document 16 Filed 12/23/20 Page 4 of 11




attached hereto as Exhibit A. Indeed, it appears to the Plaintiff that Defendant has

submitted its Motion to Dismiss on all counts except the federal cause of action to

avoid the possibility that the case would be decided by under notice pleadings

should the Motion to Dismiss that Defendants are certain to file regarding Count

IX be successful.

      Given that the Complaint was drafted to meet the notice pleadings standard,

that the case was removed, and that the plausibility standard is now the applicable

test, Plaintiff respectfully requests leave to file the attached proposed Amended

Complaint. Leave to amend to add additional details in support of the Complaint

Such leave should be freely granted. Fed. R. Civ. P. 15(a)(2); Foman v. Davis, 371

U.S. 178, 182 (1962).

      A proposed First Amended Complaint is attached hereto and herein

incorporated by reference. Leave to amend is requested.



There is No Tort Claims Act Immunity for Breach of Contract Claims. Asa
result, there is no support for Defendants’ request to dismisss Count I (Breach
of Contract).


Defendant’s Motion is opaque with regard to the basis upon which it relies to

request the dismissal of Plaintiff’s breach of contract claim, which was Count I in

          _____________________________________________________________________________________
RESPONSE TO 12(B)(6) MOTION AND MOTION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT
            CHAVEZ v. VIGIL, ET AL., USDCNM No. 2:20-cv-01022-KWR-KRS
                                           Page 4
     Case 2:20-cv-01022-KWR-KRS Document 16 Filed 12/23/20 Page 5 of 11




the present complaint and remains Count I in the proposed First Amended

Complaint. Defendants’ Motion states: “the Complaint raises a breach of

contract…in Count[] 1…” Defendants’ Motion, p. 1. Defendants continue and

inform the Court that they “move to dismiss all but Count IX for Plaintiff’s

Complaint failure to state proper claims” under Rule 12(b)(6). Motion at p.2.

Defendants’ Motion then immediately addresses Counts III and IV of Plaintiffs’

Complaint. Id., p. 2. In fact, other than acknowledging that there is a breach of

contract claim and informing the Court that is should dismiss all claims except

Count IX, which request includes the breach of contract claim in Count I, there is

no analysis provided in Defendants’ Motion regarding Count I. Presumably,

Defendants’ request to dismiss is based upon Defendants’ assertion of immunity

from suit, which is statutory immunity provided by the Tort Claims Act. Assuming

Defendants did seek the dismissal of Count I of the Complaint, Defendants’

request that this Court dismiss Plaintiff’s breach of contract claims based upon the

immunity provided by the TCA is premised upon a marked misapprehension of

law, to wit: the Tort Claims Act does not grant immunity for claims that do not

sound in tort. NMSA 1978, §§41-4-1, et seq., (as amended Sep. 20, 2020). Instead,

the immunity granted by the Tort Claims Act is limited to tort claims. Specifically,

the act, provides that:
          _____________________________________________________________________________________
RESPONSE TO 12(B)(6) MOTION AND MOTION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT
            CHAVEZ v. VIGIL, ET AL., USDCNM No. 2:20-cv-01022-KWR-KRS
                                           Page 5
     Case 2:20-cv-01022-KWR-KRS Document 16 Filed 12/23/20 Page 6 of 11




      A governmental entity and any public employee while acting within
      the scope of duty are granted immunity from liability for any tort
      except as waived by the New Mexico Religious Freedom Restoration
      Act and by Sections 41-4-5 through 41-4-12. Waiver of this immunity
      shall be limited to and governed by the provisions of Sections 41-4-13
      through 41-4-25 NMSA 1978, but the waiver of immunity provided in
      those sections does not waive immunity granted pursuant to the
      Governmental Immunity Act.


Id. The Board of County Commissioners Dona Ana County has been sued for

breach of contract in the past and so is presumably aware that the Tort Claims Act

does not shield them from a breach of contract claim. See, e.g., Granados v. Board

of County Commissioners of Dona Ana County, D-307-CV-2011-01404 (Verdict

for the Plaintiff for $250,497, entered July 03, 2013). Breach of a written contract

is not an action in tort. Neither the County nor Sheriff Vigil are immunized from

breach of contract claims.



Some of the Concerns Raised in Defendants’ Motion can be Resolved
Expediently.
      A. “Official Capacity” Suits are Duplicative to Claims Against the County

In Heading Number IV, which Plaintiff is addressing out of order, Defendants

argue that naming the County and naming individuals acting in their official

capacity is redundant. Defendants contend that the “official capacity” claims

should be dismissed. Plaintiff agrees that official capacity suits against individuals
          _____________________________________________________________________________________
RESPONSE TO 12(B)(6) MOTION AND MOTION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT
            CHAVEZ v. VIGIL, ET AL., USDCNM No. 2:20-cv-01022-KWR-KRS
                                           Page 6
     Case 2:20-cv-01022-KWR-KRS Document 16 Filed 12/23/20 Page 7 of 11




without policymaking authority are not cognizable and, further, agrees that official

capacity suits against policymakers are duplicative of suing the County. In this

case, the Board of County Commissioners of Dona Ana County, has been named

and served. Plaintiff consents to the dismissal of “official capacity” claims against

the three individuals identified in the Complaint, to wit: Enrique “Kiki” Vigil,

County Manager Julia Brown, and County Manager Fernando Macias. Plaintiff

requests that the Court take note that the claims against the Board of County

Commissioners of Dona Ana County are brought against the County for actions

undertaken by its policymaking officials. The County is the proper party to sue, as

opposed to “official capacity” claims against individuals, but the actions the

County is being sued for are those actions undertaken by the identified persons. In

addition, Plaintiff seeks leave to file an Amended Complaint to add the detail

requested by Defendants with regard to claims made against these individuals in

the individual capacity. The fact that a claim against the employing county exists

does not entitle the individuals to the dismissal of individual capacity claims.

Fed.R.Civ.P.21 entitles Defendants only to a dismissal.

      B. Violations of the Covenant of Good-Faith and Fair Dealings (Count
         II); Violations of the Unfair Practices Act (Count III); Claim for
         Negligence (Count IV); Negligent Misrepresentation (Count V);
         Unconscionable Trade Practice (Count VII) should be Dismissed.
         Although the Tortious Behavior underlying those Counts Remains
         Actionable, the Specific Claims are Subsumed within Tort Claims
          _____________________________________________________________________________________
RESPONSE TO 12(B)(6) MOTION AND MOTION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT
            CHAVEZ v. VIGIL, ET AL., USDCNM No. 2:20-cv-01022-KWR-KRS
                                           Page 7
     Case 2:20-cv-01022-KWR-KRS Document 16 Filed 12/23/20 Page 8 of 11




          Alleged in the Proposed Amended Complaint. The Tort Claims therein
          are                         Authorized                          by
          § 44-4-12.

While the same actions that gave rise to Plaintiff’s claim for violations of the

Covenant of Good Faith and Fair Dealings (Count II) and violations of the Unfair

Practices Act (Count III) are actionable under the Tort Claims Act, as explained

herein, the Defendants are correct that immunity for these specific claims are not

waived. Therefore, while the fraud and tortious behavior underlying these claims

remains part of the claims included in the proposed Amended Complaint, the

specific claims should be dismissed. Plaintiff For the same reasons, Plaintiff

consents to the dismissal of Counts IV, V, and VII. Plaintiff has removed Counts

II, III, IV, V, and VII from the proposed Amended Complaint.

      C. Immunity for Civil Conspiracy is not Waived for Defendants Julia
         Brown and Fernando Macias. Plaintiff Consents to the Dismissal of
         Count VIII.

Civil conspiracy consists of showing “(1) that a conspiracy between two or more

individuals existed; (2) that specific wrongful acts were carried out by the

defendants pursuant to the conspiracy; and (3) that the plaintiff was damaged as a

result of such acts.” Silva v. Town of Springer, 1996–NMCA–022, ¶ 25, 121 N.M.

428, 912 P.2d 304. “Unlike a conspiracy in the criminal context, a civil conspiracy

by itself is not actionable, nor does it provide an independent basis for liability

          _____________________________________________________________________________________
RESPONSE TO 12(B)(6) MOTION AND MOTION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT
            CHAVEZ v. VIGIL, ET AL., USDCNM No. 2:20-cv-01022-KWR-KRS
                                           Page 8
     Case 2:20-cv-01022-KWR-KRS Document 16 Filed 12/23/20 Page 9 of 11




unless a civil action in damages would lie against one of the conspirators.”

Ettenson, 2001–NMCA–003, ¶ 12, 130 N.M. 67, 17 P.3d 440 (internal quotation

marks and citation omitted). “Without an actionable civil case against one of the

conspirators, however, an agreement, no matter how conspiratorial in nature, is not

a separate, actionable offense.” Id.

As our Supreme Court said in Armijo v. National Surety Corporation, “[t]he gist of

the civil action for conspiracy is the act or acts committed in pursuance thereof—

the damage—not the conspiracy or the combination.” 58 N.M. 166, 177–78, 268

P.2d 339, 346 (1954) (internal quotation marks and citation omitted). We find it

significant that this observation refers to “damage” rather than “damages.” The

operative focus for determining whether liability may be imputed is on the acts and

the injury resulting from those acts, not on whether a given conspirator may be

held liable for damages. Seeds v. Lucero, 2005-NMCA-067, ¶ 20, 137 N.M. 589,

594, 113 P.3d 859, 864.



New Mexico Tort Claims Act Permits suit for Fraud (Count VI) and
Violations of the Governmental Conduct Act (Count X) Against Sheriff Vigil.
The Operative Waiver is § 41-4-12. All of the Claims Contained in the
Proposed First Amended Complaint are Actionable against .


   A. Defendants’ Motion Ignores the Fact that the Operative Tort Claims Act
      Waiver for the Sherriff.
          _____________________________________________________________________________________
RESPONSE TO 12(B)(6) MOTION AND MOTION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT
            CHAVEZ v. VIGIL, ET AL., USDCNM No. 2:20-cv-01022-KWR-KRS
                                           Page 9
    Case 2:20-cv-01022-KWR-KRS Document 16 Filed 12/23/20 Page 10 of 11




Defendants argue that the claims brought by Plaintiff as Count VI and Count X do

not fall within the Tort Claims Act wavier found at §44-1-6. Be that as it may the

claims against Sheriff Vigil fall within the waiver set forth at NMSA 1978, § 44-4-

12 (Sep. 20, 2020), which states:

      The immunity granted pursuant to Subsection A of Section 41-4-4
      NMSA 1978 does not apply to liability for personal injury, bodily
      injury, wrongful death or property damage resulting from assault,
      battery, false imprisonment, false arrest, malicious prosecution, abuse
      of process, libel, slander, defamation of character, violation of
      property rights, the independent tort of negligent spoliation of
      evidence or the independent tort of intentional spoliation of evidence,
      failure to comply with duties established pursuant to statute or
      law or any other deprivation of any rights, privileges or immunities
      secured by the constitution and laws of the United States or New
      Mexico when caused by law enforcement officers while acting within
      the scope of their duties. For purposes of this section, “law
      enforcement officer” means a public officer or employee vested by
      law with the power to maintain order, to make arrests for crime or to
      detain persons suspected of or convicted of committing a crime,
      whether that duty extends to all crimes or is limited to specific crimes.


The terms of the waiver make it clear that Sheriff Vigil is suable for fraud and for

failing to follow the law. As a result, the Complaint against Defendant Vigil in his

individual capacity for fraud must proceed.

      WHEREFORE, Plaintiff requests that the Motion to Dismiss be granted in

part and denied in part, and that the Court permit it to file the attached proposed


          _____________________________________________________________________________________
RESPONSE TO 12(B)(6) MOTION AND MOTION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT
            CHAVEZ v. VIGIL, ET AL., USDCNM No. 2:20-cv-01022-KWR-KRS
                                          Page 10
    Case 2:20-cv-01022-KWR-KRS Document 16 Filed 12/23/20 Page 11 of 11




Amended Complaint. The Amended Complaint does not include official capacity

charges or counts against any one other than Defendant Sheriff Vigil. It does not

include any counts that are not permitted under the Tort Claims Act.

                                           Respectfully submitted,
                                           /s/ Gene N Chavez
                                           Gene N. Chavez
                                           1220 5th St. NW
                                           Albuquerque, New Mexico 87102
                                           505-243-4363
                                           505-217-2157-fax
                                           gene@chavezlawoffices.com

                                           Attorney for Plaintiff

I hereby certify the foregoing was served
via the CM/ECF system on this 23rd day
of December, 2020, on all counsel of
record.


/s/ Gene N. Chavez
Gene N. Chavez




          _____________________________________________________________________________________
RESPONSE TO 12(B)(6) MOTION AND MOTION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT
            CHAVEZ v. VIGIL, ET AL., USDCNM No. 2:20-cv-01022-KWR-KRS
                                          Page 11
